DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the shape memory wire" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the inner diameter" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by de la Rama (U.S. Patent Application Publication No. 20110257499).
Regarding claim 1, de la Rama teaches a catheter (Fig. 1, element 10) comprising: a catheter body having a proximal region, a neck region, and a distal region predisposed into at least a partial loop disposed in a plane (Fig. 1, 2a, 2b, elements 12, 14, 16, 18); a handle joined to the proximal region and including an actuator ([0034]; Fig. 1, element 22); an activation wire coupled to the actuator and to the distal region such that, when a user actuates the actuator, the activation wire is activated to cause the at least a partial loop of the distal region to vary in radius ([0040, 0043-0044]; Fig. 4, element 32); and a tube-shaped constraint within the neck that prevents nodding of the neck when the activation wire is activated ([0041], [0044]; Fig. 7, element 42).
Regarding claim 4, de la Rama further teaches wherein the constraint comprises a compression coil ([0041]).
Regarding claim 5, de la Rama further teaches wherein the constraint comprises a coil spring ([0041]).
Regarding claim 10, de la Rama further teaches a plurality of electrodes disposed on the distal region. ([0033]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over de la Rama in view of Muranushi (U.S. Patent Application Publication No. 20090163794).
Regarding claim 2, de la Rama teaches all the elements of the claimed invention as stated above.
	de la Rama does not teach wherein the constraint comprises a rigid tube.
	Muranushi, in a similar field of endeavor, teaches wherein the constraint comprises a rigid tube (Fig. 6, element 68; Col. 3, lines 35-42).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of tube of Muranushi for the coil of de la Rama. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 3, de la Rama teaches all the elements of the claimed invention as stated above.
	de la Rama does not teach wherein the constraint comprises a metallic tube.
	Muranushi, in a similar field of endeavor, teaches wherein the constraint comprises a metallic tube (Fig. 6, element 68; Col. 3, lines 35-42).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of tube of Muranushi for 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable in view of de la Rama.
Regarding claim 6, de la Rama teaches all the elements of the claimed invention as stated above.
de La Rama further teaches wherein the compression coil comprises a wound round wire ([0041]; spring coils are well known to be made from wound round wire).
de La Rama discloses the claimed invention except for wherein the compression coil comprises a wound round wire having a diameter of 0.002”. It would have been an obvious matter of design choice to allow the compression coil to have a wound round wire having a diameter of 0.002”, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Claims 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over de la Rama in view of Chmielewski (U.S. Patent Application Publication No. 20160114132).
Regarding claim 7, de la Rama teaches all the elements of the claimed invention as stated above.
de La Rama further teaches a shape memory wire extending through the neck and at least a portion of the distal region and shaping the portion of the distal region into the at least a partial loop ([0038-0039]; Fig. 7, element 38).
de la Rama does not teach wherein the activation wire and the shape memory wire are constrained within the constraint.
Chmielewski, in an analogous device, teaches wherein the activation wire and the shape memory wire are constrained within the constraint ([0040], [0048]; Fig. 2A, 2B, 3, 4, elements 30, 32, 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify de la Rama to where the activation wire and the shape memory wire are constrained within the constraint as taught by Chmielewski in order to allow for containment of the said elements as disclosed in [0040] of Chmielewski.
Regarding claim 8, de la Rama teaches all the elements of the claimed invention as stated above.
de La Rama further teaches a shape memory wire extending through the neck and at least a portion of the distal region and shaping the portion of the distal region into the at least a partial loop ([0038-0039]; Fig. 7, element 38).
de la Rama does not teach wherein the activation wire and the shape memory wire are constrained within the constraint.
Chmielewski, in an analogous device, teaches wherein the activation wire and the shape memory wire are constrained within the constraint ([0040], [0048]; Fig. 2A, 2B, 3, 4, elements 30, 32, 40', 48; it is defined that the activation wire 30 is soldered to the flat wire 32, which is also connected to the shape memory wire 48. In such a configuration, the flat wire 32 would also serve the same function as the activation wire as tension applied to these wires would result in the activation of the shape memory wire to shape the distal loop).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify de la Rama to where the activation wire and the shape memory wire 
de La Rama and Chmielewski disclose the claimed invention except for wherein the inner diameter of the constraint is no more than 0.003” greater than the combined thickness of the activation wire and the shape memory wire. It would have been an obvious matter of design choice to allow to where the inner diameter of the constraint is no more than 0.003” greater than the combined thickness of the activation wire and the shape memory wire, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 9, the combination of de la Rama and Chmielewski teaches all the elements of the claimed invention as stated above.
de La Rama and Chmielewski disclose the claimed invention except for wherein the inner diameter of the constraint is no more than 0.002” greater than the combined thickness of the activation wire and the shape memory wire. It would have been an obvious matter of design choice to allow to where the inner diameter of the constraint is no more than 0.002” greater than the combined thickness of the activation wire and the shape memory wire, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 11, the combination of de la Rama and Chmielewski teaches all the elements of the claimed invention as stated above.
de la Rama and Chmielewski both teach wherein the constraint has an overall length (see element 42 of de la Rama and element 40’ of Chmielewski). 
de la Rama and Chmielewski disclose the claimed invention except for wherein 40% of the overall length of the constraint extends parallel to the proximal region of the catheter body and 60% of .
Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over de la Rama in view of Chmielewski and in further view of Muranushi.
Regarding claim 12, de la Rama teaches a catheter (Fig. 1, element 10) comprising: a catheter body having a proximal region that extends along an axis (Fig. 2A, element 14), a distal region predisposed into at least a partial loop disposed in a plane orthogonal to the axis of the proximal region (Fig. 2A, element 16), and a neck region between the proximal region and the distal region (Fig. 2A, element 18); a handle joined to the proximal region and including an actuator ([0034]; Fig. 1, element 22); an activation wire coupled to the actuator and to the distal region such that, when a user actuates the actuator, the activation wire is activated to cause the at least a partial loop of the distal region to vary in radius ([0040, 0043-0044]; Fig. 4, element 32); a shape memory wire extending through the neck region and at least a portion of the distal region to shape the portion of the distal region into the at least a partial loop (([0038-0039]; Fig. 7, element 38); and a constraint within the neck region ([0041], [0044]; Fig. 7, element 42).
de la Rama does not teach wherein the activation wire and the shape memory wire are positioned within the constraint.
Chmielewski, in an analogous device, teaches wherein the activation wire and the shape memory wire are constrained within the constraint ([0040], [0048]; Fig. 2A, 2B, 3, 4, elements 30, 32, 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify de la Rama to where the activation wire and the shape memory wire are constrained within the constraint as taught by Chmielewski in order to allow for containment of the said elements as disclosed in [0040] of Chmielewski.
de la Rama and Chmielewski do not teach that the constraint is undeformable.
Muranushi teaches that the constraint is undeformable (Fig. 6, element 68; Col. 3, lines 35-42; applicant’s specification discloses that an “undeformable” constraint can be made from a steel compression coil, which is disclosed by Muranushi).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify de la Rama and Chmielewski to where the constraint is undeformable as taught by Muranushi in order to allow for adequate stabilization of the said wires.
Regarding claim 13, the combination of de la Rama, Chmielewski, and Muranushi teaches all the elements of the claimed invention as stated above. 
de la Rama, Chmielewski, and Muranushi do not explicitly teach wherein the undeformable constraint permits the distal region of the catheter body to nod relative to the proximal region of the catheter body by up to ten degrees relative to the axis of the proximal region of the catheter body.
As stated in the rejection of claim 12, the applicant’s specification discloses that an “undeformable” constraint can be made from a steel compression coil, which is taught by Muranushi (Fig. 6, element 68; Col. 3, lines 35-42). It is the examiner’s position that it would have been obvious to modify de la Rama and Chmielewski to where the undeformable constraint permits the distal region of 
Regarding claim 14, the combination of de la Rama, Chmielewski, and Muranushi teaches all the elements of the claimed invention as stated above. 
de la Rama and Chmielewski do not teach wherein the undeformable constraint comprises a spring steel coil.
Muranushi further teaches wherein the undeformable constraint comprises a spring steel coil (Fig. 6, element 68; Col. 3, lines 35-42).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify de la Rama and Chmielewski to where the undeformable constraint comprises a spring steel coil as taught by Muranushi in order to allow for adequate stabilization of the said wires.
Regarding claim 15, the combination of de la Rama, Chmielewski, and Muranushi teaches all the elements of the claimed invention as stated above. 
de la Rama, Chmielewski, and Muranushi disclose the claimed invention except for wherein an inner diameter of the constraint is no more than 0.003” greater than the combined thickness of the activation wire and the shape memory wire. It would have been an obvious matter of design choice to allow to where the inner diameter of the constraint is no more than 0.003” greater than the combined thickness of the activation wire and the shape memory wire, since such a modification would have involved a mere change in the size of a component (see rejection of claim 8). A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 16, the combination of de la Rama, Chmielewski, and Muranushi teaches all the elements of the claimed invention as stated above. 
de la Rama further teaches wherein a first portion of the undeformable constraint extends along the axis of the proximal region of the catheter body and a second portion of the undeformable constraint extends within the plane of the distal region of the catheter body (Fig. 1, 2A, 3A, 7, elements 32, 42; when in a straight configuration, the constraint would have to extend in the same direction as the proximal region of the catheter body. Furthermore, in this same configuration, the face of the constraint would have to also extend in the same direction of the plane of the distal loop as the face of the constraint also is circular in shape and is oriented in the same manner as the distal loop).
Regarding claim 17, de la Rama teaches a method of manufacturing a medical device (the method is inherent through creation of the device), the method comprising: forming an elongate body having a distal region and a proximal region (Fig. 1, 2a, 2b, elements 12, 14, 16, 18); disposing a shape memory wire within a distal region of the body to predispose the distal region of the body into at least a partial loop disposed in a plane ([0039]; Fig. 7, element 38), wherein the plane is orthogonal to an axis of the proximal region (Fig. 6), thereby forming a neck region between the proximal region and the distal region (Fig. 6, element 18); disposing an activation wire through the elongate body ([0040]; Fig. 7, element 32); securing the activation wire to the distal region ([0040]).
de la Rama does not teach forming a constraint about the shape memory wire and the activation wire within the neck region.
Chmielewski, in an analogous device, teaches forming a constraint about the shape memory wire and the activation wire within the neck region ([0040], [0048]; Fig. 2A, 2B, 3, 4, elements 30, 32, 40', 48; it is defined that the activation wire 30 is soldered to the flat wire 32, which is also connected to the shape memory wire 48. In such a configuration, the flat wire 32 would also serve the same function 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify de la Rama to form a constraint about the shape memory wire and the activation wire within the neck region as taught by Chmielewski in order to allow for containment of the said elements as disclosed in [0040] of Chmielewski.
de la Rama and Chmielewski do not teach that the constraint is undeformable.
Muranushi teaches that the constraint is undeformable (Fig. 6, element 68; Col. 3, lines 35-42; applicant’s specification discloses that an “undeformable” constraint can be made from a steel compression coil, which is disclosed by Muranushi).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify de la Rama and Chmielewski to where the constraint is undeformable as taught by Muranushi in order to allow for adequate stabilization of the said wires.
Regarding claim 18, the combination of de la Rama, Chmielewski, and Muranushi teaches all the elements of the claimed invention as stated above. 
de la Rama does not teach surrounding the shape memory wire and the activation wire with a constraint within the neck region.
Chmielewski further teaches surrounding the shape memory wire and the activation wire with a constraint within the neck region ([0040]; Fig. 2A, 2B, elements 30, 40', 48).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify de la Rama to surround the shape memory wire and the activation wire with a constraint within the neck region as taught by Chmielewski in order to allow for containment of the said elements as disclosed in [0040] of Chmielewski.
de la Rama further teaches using a compression coil as the restraint ([0041]).
Regarding claim 19, the combination of de la Rama, Chmielewski, and Muranushi teaches all the elements of the claimed invention as stated above. 
de la Rama, Chmielewski, and Muranushi disclose the claimed invention except for wherein an inner diameter of the undeformable constraint exceeds a combined thickness of the shape memory wire and the activation wire by no more than 0.003”. It would have been an obvious matter of design choice to allow to where the inner diameter of the undeformable constraint exceeds a combined thickness of the shape memory wire and the activation wire by no more than 0.003”, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 20, the combination of de la Rama, Chmielewski, and Muranushi teaches all the elements of the claimed invention as stated above. 
de la Rama further teaches securing the proximal region of the elongate body to a handle including an actuator ([0034]; Fig. 1, element 22); and securing the activation wire to the actuator such that, when a user actuates the actuator, the activation wire is activated to cause the at least a partial loop of the distal region to vary in radius ([0040, 0043-0044]; Fig. 4, element 32).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILS A POTTER whose telephone number is (571)272-6236.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/NILS A POTTER/Examiner, Art Unit 3794